 



Exhibit 10.29
AMENDMENT TO REVOLVING NOTE
THIS AMENDMENT (the “Amendment”), dated as of this 18th day of December, 2007 by
and between ACROSS AMERICA REAL ESTATE CORP., a Colorado corporation, having an
office at 700 Seventeenth Street, Suite 1200, Denver, Colorado 80202 (“Maker”)
and BOCO INVESTMENTS, LLC, a Colorado limited liability company, having an
office at 103 West Mountain Ave., Fort Collins, Colorado 80524 (“Holder”).
WITNESSETH:
WHEREAS, Maker has executed and delivered to Holder a Revolving Note dated
March 30, 2007 (the “Note”) to evidence Maker’s indebtedness to Holder in the
principal amount of Three Million Dollars ($3,000,000.00); and
WHEREAS, Maker and Holder wish to clarify and define certain terms and
provisions of the Note;
NOW, THEREFORE, in consideration of the premises set forth herein above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound, the parties hereto do hereby
mutually and expressly understand and agree as follows:
1. Maturity Date. Notwithstanding any other provision in the Note, the maturity
date of this Note shall be June 30, 2008.
2. Representations and Warranties. Maker hereby represents and warrants, and
Holder hereby acknowledges and agrees, that (a) no default has occurred under
the Note, (b) except as provided herein, the Note has not been modified or
amended, and (c) the execution and delivery of this Agreement has been duly
authorized by all necessary action of the parties hereto.
3. Drawing Provisions. Maker shall be required to make formal written draw
requests of Holder prior to any future funding under the Note. Such draw
requests shall be subject to Holder approval, which will not be unreasonably
withheld. Such requests shall be in the same or similar form as may be required
by Maker’s Senior Lenders; provided, however, that Holder reserves the right to
require additional, commercially reasonable information prior to approving such
draws.
4. Ratification. Except as modified by this Amendment, all of the terms of the
Note are ratified and reaffirmed and remain in full force and effect.
5. Binding Provisions. The terms and conditions of this Amendment shall be
binding upon and shall inure to the benefit of the parties hereto, their
successors and assigns.
6. Governing Law. The terms and conditions of this Amendment shall be governed
by the applicable laws of the State of Colorado.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have each caused this Amendment to be
executed by their respective duly authorized representatives, as of the day and
year first above written.

            MAKER:
 
ACROSS AMERICA REAL ESTATE CORP.,
a Colorado corporation
      By:   /s/         Name:           Title:           HOLDER:
 
BOCO INVESTMENTS, LLC,
a Colorado limited liability company
      By:   /s/         Name:           Title:        

 

 